Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, reading on claims 1-6, in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that Baig is not materially different from the process of the present application (for groups I and II); there is no evidence of record to show the products of the present invention can be used as claimed (for groups I and III); there is not a serious burden.  This is not found persuasive because Zhuma teaches a materially different process of making the composite material (see the rejection below).  This is further not found persuasive because the product as claimed can be used in a satellite communication, earth observation, or deep space application.  Applicant's election with traverse of species A1, B1, C1, D1, E1, in the reply filed on 2/2/2022 is acknowledged.  No arguments have been presented concerning the species restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, the limitation “having an adsorption pore size in a range of 25-50 Å” renders the claim indefinite.  It is not clear if “adsorption pore size” and “pore diameters” (claim 1) refer to the same dimension or different dimensions.  In the case that they refer to different dimensions, it is not clear what the sizes of the adsorption pore size and pore diameters refer to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019995 by Zhamu et al. (Zhamu). 
In regard to claim 1, Zhamu teaches a composite material (abstract).  Zhamu teaches polyurethane foam coated with a layer of reduced graphene oxide ([0011]; [0014]; [0110]).  Zhamu teaches a layer of polystyrene in contact with the layer of graphene ([0014]; [0016]).  Zhamu teaches the composite material has pore diameters in a range of 50 -500 µm ([0029]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding limitations recited in claim 2 which are directed to specific properties of composite material, regarding a specific apparent contact angle with water of 130 to 170 degrees, it is noted that once a composite material is disclosed to comprise a polyurethane foam coated with a layer of reduced graphene oxide, in contact with polystyrene and a pore diameter in a range of 50 -500 µm, and therefore is the same as the composite material of claim 2, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 3, Zhuma teaches an adsorption pore size in a range of 25-50 Å ([0020]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claims 5-6, Zhuma does not teach specific percentage of surface area of r-GO coated with either polyurethane (claim 5) or polystyrene (claim 6).  However, Zhuma teaches roll to roll coating the r-GO ([0049]).  It would further be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the 
As the composite material cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said percentage of surface area covered with respective components, the precise percentage of surface area would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed percentage of surface area cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the claimed percentage of surface area in the material of Zhuma to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019995 by Zhamu et al. (Zhamu), as noted above, in view of U.S. Patent No. 9050605 by Guo (Guo). 
In regard to claim 4, Zhuma teaches the limitations as noted above.  Further, Zhuma teaches a surface area in a range of 50 – 100 m2/g (abstract).  Zhuma does not explicitly teach surface area is measured through BET method.  
Guo teaches BET is used to measure the surface area of the compositions (C8/L62 to C9/L3).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize BET method to measure surface area as it is a known method in the field for measuring surface area. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777